United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-651
Issued: April 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 8, 2009 appellant, through counsel, filed a timely appeal from a June 26,
2008 decision of the Office of Workers’ Compensation Programs denying her claim for wageloss compensation and an October 10, 2008 decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
appeal.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she was
disabled commencing October 31, 2006 causally related to her federal employment; and
(2) whether the Office properly denied her request for further merit review under 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On March 29, 1984 appellant, then a 39-year-old distribution clerk, injured the middle
finger of her right hand while cleaning a machine at work. The Office accepted her claim for: a

chip fracture of the right middle finger; causalgia; reflex sympathetic dystrophy (RSD) of the
right arm; trigger finger of the middle finger of the left hand; trigger thumb and symptoms
involving the her head and neck. Appellant stopped work on March 30, 1984. She returned to
light-duty work in July 1984 and worked intermittently until June 26, 1987. Appellant stopped
work and received wage-loss compensation.
The Office developed the claim and found a conflict in medical opinion between
Dr. Peng Thim Fan, an attending rheumatologist, and Dr. Robert H. Roth, a referral Boardcertified orthopedic surgeon, necessitating referral to an impartial medical specialist. Based on
the report of Dr. William G. Kiblinger, a Board-certified orthopedic surgeon, the Office
terminated appellant’s compensation for her accepted conditions in an October 29, 2002
decision. The termination was affirmed by an Office hearing representative in a decision dated
September 11, 2003.1
As part of appellant’s treatment, the Office authorized the implantation of a spinal cord
stimulator. It subsequently authorized the surgical removal of the stimulator on May 23, 2006
due to malfunction and authorized surgery for a C5 through T1 laminectomy. The Office paid
compensation for total disability from October 23, 2003 through October 30, 2006 due to the
malfunctioning of appellant’s spinal cord stimulator and recovery from the laminectomy surgery.
Appellant claimed wage-loss compensation beginning November 1, 2006 for a left
shoulder and other conditions that she contends were a result or consequence of the March 29,
1984 work injury. She also attributed her left shoulder condition to injury sustained during the
May 23 and September 18, 2006 surgeries.
In a September 18, 2006 report, Dr. Hyun Bae, a Board-certified orthopedic surgeon,
stated that appellant was seen in follow-up after a planned epidural decompression for
hematoma. He explained that no hematoma was found, only scar tissue from the previous
implant. Dr. Bae advised that no further surgical management was needed but requested
authorization for a computerized tomography (CT) scan to check on the laminectomy. He found
that appellant could not return to work but could resume her previous status. In a September 25,
2006 report, Dr. Bae noted that appellant complained of a very stiff shoulder. He found a
positive impingement sign and rotator cuff weakness. Dr. Bae opined that there was an
underlying rotator cuff tear. He stated, “maybe we accentuated this during the surgical
procedure itself when we had to tape her shoulders down.” Dr. Bae recommended a left shoulder
magnetic resonance imaging (MRI) scan and physical therapy. On October 30, 2006 he advised
that the cervical CT scan was normal as far as the decompression laminectomy was concerned.
Appellant complained of some neck pain and headaches that were probably due to her surgery,
but Dr. Bae found that she was permanent and stationary in regard to her cervical condition.
Dr. Bae noted that appellant would not be able to do any type of productive work based on her
rotator cuff pathology and stiff shoulder.
In a January 24, 2007 decision, the Office denied appellant’s claim for a left shoulder
condition. It found that the opinion of Dr. Bae was equivocal on the issue of causal relation.
1

The Board notes that there was no appeal from the termination decisions and the Board does not have
jurisdiction to review them in this appeal. See 20 C.F.R. § 501.2(c).

2

By decision dated February 23, 2007, the Office denied appellant’s claim for
compensation beginning October 31, 2006.
Appellant disagreed with the Office’s decision and requested an oral hearing, which was
held on July 17, 2007. Her attorney contended that her claim should be accepted for other
medical conditions set forth in the record. Appellant also argued that appellant was totally
disabled due to her numerous complaints.
In a January 18, 2007 report, Dr. Bae advised that appellant was completely healed with
regard to the removal of her spinal cord stimulator and cervical laminectomy. He advised that
her chief complaint was the left shoulder, which was most likely a rotator cuff tear with
impingement. Dr. Bae found weakness in appellant’s external rotators, a positive impingement
sign and a positive neer sign. He recommended an MRI scan of the shoulder as well as
evaluation by a specialist. Dr. Bae stated that there was nothing more he could offer appellant
for treatment of her cervical spine. He opined that removal of the spinal cord stimulator did not
improve her condition; therefore, if she was previously disabled as of October 30, 2006, she was
still disabled since the removal of the stimulator did not give her any improvement. Dr. Bae
opined that appellant was permanent and stationary; however, her shoulder condition had
progressed and she would probably be disabled. On February 28, 2007 he evaluated a repeat
cervical CT scan. Dr. Bae reiterated that appellant was permanent and stationary and stated that
he was not qualified to rate her disability status. He advised that she had a left shoulder rotator
cuff tear with impingement for which she should be evaluated separately on that basis.
The Office referred appellant to Dr. G.B. HaEri, a Board-certified orthopedic surgeon, for
a second opinion examination. In a March 17, 2007 report, Dr. HaEri reviewed appellant’s
history of injury and medical treatment. He noted tenderness to palpation of the cervical region
with no significant muscle spasm and listed findings on range of motion. The right shoulder was
reported within normal limits while the left shoulder range of motion was limited secondary to
pain. Dr. HaEri found that neurological examination of the upper extremities was grossly intact
but noted weakness in grip strength to both hands. He advised that appellant had additional
symptoms to her left upper extremity as a result of the surgical procedures. This included
occasional headaches, neck pain with radiation to both arms and associated numb feeling in both
arms. Dr. HaEri recommended further conservative noninvasive care.
In a May 15, 2007 supplemental report, Dr. HaEri explained that the weakness in grip
strength to appellant’s hands was due to epidural hematoma formation following the insertion of
the dorsal column stimulator and the cervical laminectomy. He stated that the epidural
hematoma formation led to central cervical stenosis, which required the decompression
laminectomy. Dr. HaEri opined that the decompression of the spinal cord in the cervical region
resulted in a permanent partial sensory and motor deficit as demonstrated by subjective
complaints of pain and paraesthesia in the arms and the objective finding of a weakened grip in
both hands. In a June 21, 2007 supplemental report, he advised that no further medical care was
needed for appellant’s cervical condition. Since appellant continued to have residuals of neck
pain and bilateral upper extremity radiculopathy following the August 29, 2006 cervical
laminectomy, she would require a short course of conservative medical care from time to time.

3

In a September 6, 2007 decision, an Office hearing representative affirmed the
February 23, 2007 decision. He noted that, while the record contained additional diagnoses of
cervical stenosis, degenerative disc disease, depression and/or anxiety, there was insufficient
medical opinion addressing how these conditions related to the accepted injury.
In a March 27, 2008 letter, appellant requested reconsideration, reiterating her request
that the Office accept other medical conditions. She submitted medical notes from First Valley
Medical Group dated January 20, 2006 to March 26, 2007, a March 5, 2007 report concerning
her esophagus, and numerous diagnostic studies pertaining to her left shoulder, thoracic and
cervical spine and left knee.
In a January 22, 2008 letter to appellant’s representative, Dr. Bae stated that appellant’s
diagnosis in October 2003 was RSD which was diagnosed based on the chip fracture that she
sustained to her right middle finger. He noted that a spinal cord stimulator was initially inserted
on November 16, 1998 but needed to be revised three times in 2001. Dr. Bae noted that, due to
the lack of proper positioning, appellant’s symptoms were aggravated. A CT scan of October 6,
2005 showed complete blockage of the flow at mid C3 which aggravated appellant’s condition.
When surgery was performed on May 23, 2006, dense scar tissue was noted which caused
cervical stenosis at multiple levels and required dissection. A follow-up CT scan of July 5, 2006
revealed a possible epidural hematoma from C2-5. Due to these findings, surgery was performed
for a laminectomy of C3-5. What appeared to be a hematoma was actually dense scar tissue.
Dr. Bae stated that the new diagnoses which resulted from the surgeries were cervical stenosis
and cervical epidural adhesions. He advised that appellant’s disability did not resolve after
May 23, 2006 as she continued to have RSD symptoms. The dense scar adhesions caused
displacement of the spinal cord and added to her original cervical stenosis problem, for which the
laminectomy was required. Dr. Bae found that appellant was presently disabled due to the
injuries and residuals related to the implant and authorized surgeries.
Dr. Denis Latuno, a Board-certified internist, submitted reports dated June 5 to
October 29, 2007. He diagnosed: chronic neck pain secondary to degenerative joint disease;
spinal stenosis, failed surgery; left knee pain; hypothyroidism; dyslipidemia; insomnia;
depression and anxiety disorder.
In a March 17, 2008 report, Dr. Timothy J. Hunt, a Board-certified orthopedic surgeon,
reviewed appellant’s medical records and advised that no change in her treatment plan was
necessary. On April 14, 2008 he diagnosed: status post right long finger injury on March 28,
1984 with apparent subsequent RSD; status post multiple surgeries for RSD including cervical
laminectomies; possible impingement syndrome, bilaterally shoulders; and rule out bilateral
carpal tunnel syndrome and/or cubital tunnel syndrome; bilateral de Quervain’s tenosynovitis.
Dr. Hunt stated that appellant was permanent and stationary but further medical treatment was
required. He advised that appellant might have some instability issues with her arms bilaterally
and recommended a cervical spine MRI scan with contrast. Dr. Hunt also recommended an
EMG and nerve conduction study of appellant’s arms for weakness in her intrinsic and thenar
muscles, bilaterally. He recommended pain management and physical therapy for her neck,
shoulder and wrist. Dr. Hunt opined that the employment injury caused appellant’s current
complaints and diagnosed conditions. In a May 9, 2008 report, he reiterated his diagnoses.

4

In a May 19, 2008 report, Dr. Khiem D. Dao, a Board-certified orthopedic surgeon
specializing in hand surgery, reviewed the history of injury and listed findings on examination.
He diagnosed bilateral hand and wrist diffuse strain/sprain and status post fracture right long
finger. Dr. Dao advised that appellant’s symptoms were chronic and diffuse and were not
amenable to surgical intervention. He also noted that EMG studies were normal.
In an April 9, 2008 report, Dr. Robert A. Rafael, a Board-certified psychiatrist and
neurologist, noted the history of injury, medical treatment and listed findings on examination. He
diagnosed RSD, bilaterally, right greater than left. Dr. Rafael stated that appellant’s stimulator
implants were removed due to multiple complications and that there was some residual scarring.
He advised that appellant had significant pain, despite her multiple medications. Dr. Rafael
found no significant focal reflex change, motor weakness or sensory loss on her neurological
examination, but there was a slightly abnormal EMG with bizarre high frequency potentials
noted in the left biceps. He questioned whether this could be associated with her previous
cervical surgeries and scarring. Dr. Rafael advised that there was no evidence of definite
denervation.
By decision dated June 26, 2008, the Office denied modification of its previous decisions.
In a July 1, 2008 letter, appellant’s attorney contended that the Office did not consider a
June 2, 2008 report from Dr. Hunt. By letter dated July 16, 2008, the Office advised appellant
that Dr. Hunt’s June 2, 2008 report was received on July 1, 2008 and of record as of
July 3, 2008. It noted that, while a June 5, 2008 cervical MRI scan report was received on
June 26, 2008, it was not of record until June 30, 2008. The Office advised appellant to pursue
her appeal rights if she still disagreed with the June 26, 2008 decision.
In a July 17, 2008 letter, appellant requested reconsideration. In the June 2, 2008 report,
Dr. Hunt reevaluated appellant for the March 29, 1984 injuries. He noted that she was last seen
on April 22, 2008 and was permanent and stationary. Dr. Hunt noted that she had received a left
shoulder injection to reduce pain. He performed a physical examination of the cervical spine and
both shoulders. Dr. Hunt repeated his prior diagnostic impressions.
By decision dated October 10, 2008, the Office denied further merit review on the
grounds that the evidence was cumulative.
LEGAL PRECEDENT -- ISSUE 1
For each period of disability claimed, the employee has the burden of establishing that
she was disabled for work as a result of the accepted employment injury.2 Whether a particular
injury causes an employee to become disabled for work, and the duration of that disability, are
medical issues that must be established by a preponderance of probative and reliable medical
opinion evidence.3
2

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also David H. Goss, 32 ECAB 24 (1980).

3

See G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Edward H. Horton, 41 ECAB
301 (1989).

5

If medical treatment is performed as a result of an employment injury, an injury caused
by such treatment would constitute a compensable consequential injury.4 The Board has held
that surgery which is performed as a result of an employment injury and which causes further
impairment constitutes a consequential injury and any related disability is compensable.5 To
meet her burden of proof, a claimant must submit rationalized medical evidence explaining how
any claimed condition resulted from the work-related surgery.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 Rationalized medical evidence includes a
physician’s medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factor. The opinion of the
physician must be based on a complete factual and medical background of the claimant, be one
of reasonable medical certainty, and must be supported by an explanation of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a chip fracture of the right middle finger
while cleaning a machine on March 29, 1984. It subsequently accepted that she sustained
causalgia, reflex sympathetic dystrophy of the right arm, triggering of the left thumb and middle
finger and symptoms related to her head and neck. Appellant continued working under light
duty until she stopped work in 1987 and received compensation for total disability.
A conflict in medical evidence arose between appellant’s attending physician, Dr. Fan,
and an Office referral physician, Dr. Roth, as to whether she had residuals of her accepted
conditions which disabled her for work. Appellant was referred to Dr. Kiblinger, a Boardcertified orthopedic surgeon, selected as the impartial medical specialist. In an August 21, 2002
report, Dr. Kiblinger found that appellant had no identifiable pathology of her right hand, no
evidence of carpal tunnel syndrome, reflex sympathetic dystrophy, or causalgia. Examination of
appellant’s cervical spine and shoulders was characterized by the physician as revealing poor
effort with nonphysiologic and bizarre responses on her part. Examination of her hands and
fingers was reported as normal, with no trophic changes, swelling, temperature or color changes
of the skin without demineralization of the bones of her hands and wrists. Dr. Kiblinger found
that appellant’s accepted conditions had resolved without any disability or residuals and that she
was capable of returning to her regular duty full time without restriction. He noted that
appellant’s subjective complaints could not be explained on a medical basis.

4

See Ruey J. Yu, 49 ECAB 256 (1997).

5

See Melody Friery, 48 ECAB 525 (1997); Florence L. Krause, 33 ECAB 613 (1982).

6

See Harry D. Nelson, 33 ECAB 1122 (1982).

7

D.G., 59 ECAB ____ (Docket No. 08-1139, issued September 24, 2008).

8

Id.

6

The Office terminated appellant’s compensation benefits for the accepted conditions
effective November 3, 2002. As noted, following the September 11, 2003 decision of the Branch
of Hearings and Review affirming the termination, appellant did not seek further review before
the Board.
The Office reopened appellant’s claim in 2006 for medical treatment related to difficulty
with a previously authorized spinal cord stimulator. Surgery was performed on May 23, 2006 by
Dr. Bae who diagnosed cervical stenosis, retained cervical implant and painful hardware.
Dr. Bae performed a revision C5-6 and C7-T1 laminotomy/laminectomy for decompression and
removal of the implant. He noted extensive scar tissue during the procedure. A CT scan
obtained on July 5, 2006 revealed soft tissue abnormality within the right posterior epidural
space extending from the level of C2-3 to C5-6, most likely an epidural hematoma that was
displacing the spinal cord and causing moderate canal stenosis. Further surgery was performed
by Dr. Bae on August 29, 2006 for cervical stenosis and removal of the epidural adhesions and
scar tissue. He found that there was no actual hematoma but thick epidural scar tissue left over
from the prior spinal cord stimulator implant. The Office authorized appellant’s surgeries by
Dr. Bae. It paid compensation for disability due to the malfunctioning spinal cord stimulator
from October 23, 2003 to May 23, 2006 and for removal of the spinal cord stimulator and
cervical laminectomy from May 23 through October 30, 2006.
Appellant premises her argument for compensation after October 31, 2006 on the fact
that she has residuals of her accepted conditions dating back to the 1984 work injury. With
regard to this aspect of her claim, the Board notes that the impartial medical report of
Dr. Kiblinger found that all residuals of her accepted conditions had resolved as of his
examination of March 5, 2002. In the alternative, appellant contends that her disabling residuals
are due to the surgeries performed on May 23 and August 29, 2006, which were necessitated by
the need to remove the authorized spinal stimulator. She also alleged injury to her left shoulder
during the surgical procedures. The Board finds that the case is not in posture for decision on
this aspect of her claim.
Dr. Bae addressed his findings on surgery and noted on September 25, 2006 that she
complained of a stiff left shoulder. He noted a positive sign of impingement and rotator cuff
weakness. Dr. Bae stated that the shoulder condition may have been accentuated during the
surgical procedure in which appellant’s shoulders were taped down. On October 30, 2006 he
advised that a CT scan of the cervical spine was normal as far as the laminectomy surgery was
concerned. Appellant complained of persistent neck pain and headaches which he noted were
probably due to surgery. Dr. Bae characterized her cervical condition as permanent and
stationary, noting that she would not be able to do any type of productive work due to rotator
cuff pathology and stiffness of the left shoulder. On January 18, 2007 he stated that appellant
was healed with regard to removal of the spinal cord stimulator and cervical laminectomy.
Appellant again noted her left shoulder complaint which Dr. Bae stated was most likely a rotator
cuff tear. In addressing disability Dr. Bae noted that, if appellant was disabled prior to
October 30, 2006, she remained disabled as removal of the stimulator did not provide any
improvement. He reiterated his opinion on February 28, 2007, noting that she was permanent
and stationary and that he was not qualified to rate her disability status. On January 22, 2008
Dr. Bae stated that appellant’s diagnosis in 2003 was reflex sympathetic dystrophy, based on the
chip fracture she sustained to her right middle finger. He discussed the surgical procedures of

7

2006, stating that the new diagnoses of cervical stenosis and cervical epidural adhesions resulted
from the surgeries. Dr. Bae found that she was totally disabled due to residuals related to the
authorized surgeries.
Appellant was referred by the Office to Dr. HaEri for examination. Dr. HaEri provided
findings on examination, noting that appellant had additional symptoms to her left upper
extremity as a result of the surgical procedures. He found weakness in grip strength to
appellant’s hands which he attributed to epidural hematoma formation which led to cervical
stenosis. As a result of the surgeries, Dr. HaEri advised that appellant had permanent partial
sensory and motor deficit. He recommended conservative medical treatment. Dr. HaEri did not
specifically address the period of disability related to the authorized surgeries. Additional
medical evidence was received from Dr. Latuno who did not address the issue of disability.
Dr. Hunt provided several reports noting that no change to appellant’s treatment plan was
necessary and recommended additional diagnostic testing. He related appellant’s ongoing
symptoms back to the 1984 employment injury but did not address the issue of disability
attributable to her surgeries in 2006. Dr. Dao and Dr. Rafael reported findings on examination of
appellant but did not address the issue of her disability related to the 2006 surgeries.
Appellant has the burden of establishing that her disability after October 30, 2006 is due
to residuals of the surgeries authorized in May and August 2006. The medical evidence of
record is generally supportive of appellant’s claim and is sufficient to require further
development by the Office.9 On remand, the Office should refer appellant to an appropriate
specialist for examination and a rationalized medical opinion. After such further development as
it deems necessary, the Office should issue a de novo decision on appellant’s claim for
compensation.
CONCLUSION
The Board finds the case is not in posture for decision as to whether appellant’s disability
after October 31, 2006 is causally related to residuals of her authorized surgeries.10

9

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

10

Based on this determination, the second issue in this case is moot.

8

ORDER
IT IS HEREBY ORDERED THAT the October 10 and June 26, 2008 decisions of the
Office of Workers’ Compensation Programs be set aside. The case is remanded for further
development consistent with this decision.
Issued: April 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

